Name: Commission Regulation (EEC) No 2655/82 of 1 October 1982 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 280/ 14 Official Journal of the European Communities 2. 10 . 82 COMMISSION REGULATION (EEC) No 2655/82 of 1 October 1982 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas the Management Committee for Cereals has not delivered an opinion within the period specified by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for in Article 1 of Regula ­ tion (EEC) No 2646/82 shall apply to products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thai ­ land and imported under cover of import licences issued in accordance with the provisions of this Regu ­ lation . Article 2 1 . Applications for import licences may be lodged with the competent authorities of the Member States on the following dates only : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within sub ­ heading 07.06 A of the Common Customs Tariff (3), and in particular Article 2 thereof, Whereas it is laid down in Regulation (EEC) No 2646/82 that for 1982 the levy on imports of certain quantities of products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand shall not exceed 6 % ad valorem ; Whereas certain quantities of products have already been imported in 1982 subject to a levy of not more than 6 % ; whereas the issue of import licences conferring the right to effect imports attracting a levy of not more than 6 % ad valorem should be made subject to special rules in order to allow correct appli ­ cation of the provisions of Regulation (EEC) No 2646/82, with the particular aim of ensuring that the quantities laid down are not exceeded ; whereas, more ­ over, the correct application thereof calls for certain derogations from Commission Regulation (EEC) No 3183/80 (4), as last amended by Regulation (EEC) No 49/82 0 ; Whereas, in the light of the special situation of holders of import licences issued prior to the entry into force of Regulation (EEC) No 2646/82, such holders should be entitled to request the cancellation of the licences in question and the return of the security ; whereas the status of goods afloat should be defined ; Whereas, for the proper application of Regulation (EEC) No 2646/82, the necessary amendments should lie made to the Common Customs Tariff :  1 , 4 and 5 October 1982,  15, 16, 17 and 18 November 1982. Member States shall notify the Commission by telex of the importer's name, the quantities applied for and their origin not later than 7 October and 19 November 1982 in the case of applications lodged in October and November respectively. 2 . Not later than 13 October and 23 November 1982, for applications lodged in October and November respectively, the Commission shall lay down proportionally by country or group of countries referred to in Article 1 (a) of Regulation (EEC) No 2646/82, the quantities for which licences shall be issued. Article 3 1 . The quantities for which licences are issued in respect of applications lodged on 1 , 4 and 5 October may not exceed 60 % of the quantities remaining. 2. The quantities for which licences are issued in respect of applications lodged on 15, 16, 17 and 18 November may not exceed the total quantities remain ­ ing. (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . 0 OJ No L 279, 1 . 10 . 1982, p . 81 . (4) OJ No L 338 , 13 . 12. 1980, p . 1 . 0 OJ No L 7, 12. 1 . 1982, p . 7. 2. 10 . 82 Official Journal of the European Communities No L 280/ 15 Ã Ã ­ Ã ­Ã »Ã µÃ Ã ¸Ã µÃ Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® ÃÃ ¿Ã  Ã ¬Ã ½Ã Ã ¹Ã Ã Ã ¿Ã ¹Ã Ã µÃ  Ã Ã Ã ® Ã ´Ã ¹Ã ±Ã Ã ¿Ã Ã ¬ Ã ¼Ã µÃ Ã ±Ã ¾Ã  Ã Ã ®Ã  ÃÃ »Ã ®Ã Ã ¿Ã Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ºÃ ±Ã ¯ Ã Ã ¿Ã  ÃÃ ¿Ã Ã ¿Ã  6% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ±Ã ½',  Amount to be levied : 6 % ad valorem ; security to be lodged : difference between the full levy and that of 6 % ad valorem.  PrÃ ©lÃ ¨vement a percevoir 6 % ad valorem ; caution Ã constituer lors de la mise en libre pratique, correspondant Ã la diffÃ ©rence entre le prÃ ©lÃ ¨vement plein et le montant de 6 % ad valorem.  Prelievo da riscuotere, 6 % ad valorem ; cauzione da costituire all'atto dell'immissione in libera pratica corrispondente alla differenza tra il prelievo intero e l'importo di 6 % ad valorem.  Toe te passen heffing : 6 % ad valorem ; de te stellen waarborg komt overeen met het verschil tussen de volledige heffing en het bedrag van 6 % ad valorem. The detailed rules for the release of the security shall be laid down at a later stage. 3 . For the purposes of paragraph 1 , quantities remaining' shall be taken to mean the difference between the quantities indicated in the first, second and third indents of Article 1 (a) of Regulation (EEC) No 2646/82 and those placed in free circulation in the Community in the first seven months of 1982 plus 20 % in respect of each third country or correspon ­ ding group of third countries . 4. For the purposes of paragraph 2, 'quantities remaining' shall be taken to mean the difference between the quantities indicated in the first, second and third indents of Article 1 (a) of Regulation (EEC) No 2646/82 and those placed in free circulation in the Community in the first nine months of 1982 plus the quantities in respect of which impqrt licences have been issued by the Commission in October 1982 for each third country or corresponding group of third countries . 5 . For the purposes of the application of this Article, Member States shall communicate before 10 November 1982 in particular the quantities of products broken down by third country of origin referred to in Article 1 , placed in free circulation in the first nine months of 1982. 6 . Licences issued prior to the date of application of this Regulation shall be cancelled and the security released, provided that the interested parties submit a request to that effect within 30 days following the date of application of this Regulation . If evidence is submitted that the quantities for which the cancelled licences were issued were afloat on 1 October 1982 the interested parties may, if they so request before 9 October 1982, be given priority :  in proportion to the remaining quantities still available referred to in paragraphs 3 and 4, Article 4 (2) not being applicable in this case,  when import licences are issued in respect of the quantities in excess, such licences being valid in 1982 but counting, on a priority basis , against the quotas for 1983 . Section 20 (a) of the import licences in question shall contain one of the following forms of wording : 7. Import licences shall not be valid after 31 December 1982. Article 4 1 . By way of derogation from Article 12 ( 1 ) of Commission Regulation (EEC) No 2042/75 ('), the security relating to import licences under this Regula ­ tion, other than those provided for in the second indent of the second subparagraph of Article 3 (6), shall be 15 ECU per tonne . If, under Article 2 (2), a licence is issued for a quantity smaller than that applied for, the security in respect of the difference shall be released. 2. Applications for licences lodged by an interested party :  may not relate to an overall quantity exceeding 10 % of the quantity remaining for each of the countries or groups of countries referred to in the first, second and third indents of Article 1 (a) of Regulation (EEC) No 2646/82,  must be lodged with the competent authority of the Member State where the interested party is established. If applications exceed the quantities referred to in the first indent they shall be reduced to that quantity, to which the provisions of the second paragraph of Article 2 shall apply.  Importafgift : 6 % af vÃ ¦rdien ; sikkerhedsstillelse : svarende til differencen mellem den fulde afgift og belÃ ¸bet pÃ ¥ 6 % af vÃ ¦rdien .  Zu erhebende AbschÃ ¶pfung 6 % des Zollwerts ; die bei der Verbringung in den freien Verkehr zu stellende Kaution entspricht der Differenz zwis ­ chen der vollstÃ ¤ndigen AbschÃ ¶pfung und dem Betrag in HÃ ¶he von 6 % des Zollwerts .  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ ¿Ã  ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ¬ Ã »Ã ±Ã ¼Ã ²Ã ¬Ã ½Ã µÃ Ã ±Ã ¹ : 6% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ±Ã ½ · Ã ¬Ã Ã Ã ¬Ã »Ã µÃ ¹Ã ± ÃÃ Ã Ã  Ã Ã Ã Ã Ã ±Ã Ã · Ã ºÃ ±Ã Ã ¬ Ã Ã ® Ã ¸Ã ­Ã Ã · (') OJ No L 213, 11 . 8 . 1975, p . 5 . No L 280/ 16 Official Journal of the European Communities 2. 10 . 82 Article 5  Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± . . . (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã  Ã ºÃ ±Ã ¯ Ã ¬Ã Ã ¹Ã ¸ ­ Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã )  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ¼Ã Ã ½Ã ¿ 6% Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ±Ã ½ (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 2655/82) The Annex headed 'Common Customs Tariff to Regulation (EEC) No 950/68 is hereby amended as follows : 1 . In column 4, opposite subheadings 07.06 A I and II, ' 6' shall be replaced by '(c)'. 2 . The following footnote shall be added : '(c) In certain conditions the duty is limited to 6 % .'  Valid for (quantity, in figures and written out in full)  levy limited to 6 % ad valorem (application of Regulation (EEC) No 2655/82),  valable pour (quantitÃ © en chiffres et en lettres)  prÃ ©lÃ ¨vement limitÃ © Ã 6 % ad valorem (application du rÃ ¨glement (CEE) n0 2655/82),Article 6  valido per (quantitativo in cifre e in lettere)  prelievo limitato al 6 % ad valorem (applicazione del regolamento (CEE) n . 2655/82),  geldig voor (hoeveelheid in cijfers en in letters)  heffing beperkt tot 6 % ad valorem (toepassing van Verordening (EEG) nr. 2655/82). 1 . Applications for an import licence and the licence itself shall contain, in section 14, the name of the third country in which the product in question originates. The licence shall make importation from that country compulsory. 2. Licences, other than those referred to in the second indent of the second subparagraph of Article 3 (6) shall contain, in section 20 (a), one of the following indications : 3 . By way of derogation from Article 8 (4) of Regu ­ lation (EEC) No 3183/80, the quantity placed in free circulation may not exceed that indicated in sections 10 and 11 of the import licence, and the figure '0' shall be inserted accordingly in section 22 of the said licence.  gÃ ¦lder for (mÃ ¦ngde i tal og i bogstaver)  importafgiften begrÃ ¦nses til 6 % af vÃ ¦rdien (jf. forordning, (EÃF) nr. 2655/82), Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  gÃ ¼ltig fÃ ¼r ... (Menge in Zahlen und Worten)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf 6 % des Zoll ­ werts (Anwendung der Verordnung (EWG) Nr. 2655/82), It shall apply from 1 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1982. For the Commission Poul DALSAGER Member of the Commission